Citation Nr: 1101891	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service connected 
bronchiectasis, left lower lobe, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service connected for bronchiectasis, rated as 10 
percent disabling.  Bronchiectasis may be rated according to 
pulmonary impairment for chronic bronchitis under Diagnostic Code 
6600 or for bronchiectasis under Diagnostic Code 6601.  See 38 
C.F.R. § 4.97, Diagnostic Code 6601 (2010).  

In this case, the VA treatment records and a March 2008 VA 
Compensation and Pension Examination diagnosed the Veteran with 
chronic obstructive pulmonary disease (COPD) and bronchiectasis.  

The Veteran asserts that his respiratory problems are due to his 
service connected bronchiectasis.  VA regulations require that, 
unless the symptoms and/or degree of impairment due to a 
Veteran's service-connected disability can be distinguished from 
any other diagnosed disorders, VA must consider all symptoms in 
the adjudication of the claim.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  The Board finds that a medical opinion is 
needed to clarify which symptoms can be attributed to the service 
connected disability as opposed to the nonservice connected 
disability, especially given the concern of overlapping 
symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Due to the diagnoses of both COPD and bronchiectasis, the Board 
finds that another VA examination should be conducted by a 
respiratory specialist to determine if pulmonary impairment was 
caused or aggravated by service connected bronchiectasis.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with a respiratory specialist to 
determine which respiratory symptoms are due 
to service connected bronchiectasis and which 
respiratory symptoms are due to COPD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should specifically distinguish 
which symptoms are due to COPD and which 
symptoms are due to bronchiectasis, if 
possible.  The examiner should also indicate 
if COPD was aggravated by bronchiectasis.  If 
the examiner is unable to distinguish the 
Veteran's symptoms due solely to his service 
connected bronchiectasis from COPD, the 
examiner should so state.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


